Felton, Justice.
Where the appellee homeowners obtained a judgment granting a temporary injunction against the appellant city from trespassing upon their property by allowing surface water to accumulate thereon due to appellant’s construction and maintenance of a street and a catch basin, the appellant’s acquiescence in said judgment, by its installation of improvements on appellees’ property which, by the appellees’ uncontroverted admission, corrected the conditions enjoined, renders the appeal from the judgment granting the *697temporary injunction moot; therefore, the appeal must be, and is,
Submitted October 15, 1969
Decided November 6, 1969.
Archer, Patrick, Sidener & Thomason, James H. Archer, Jr., R. William Hamner, for appellant.
Albert A. Roberts, Hutcheson, Kilpatrick, Watson, Crumbley .& Brown, Lee Hutcheson, George T. Brown, Jr., for appellees.

Dismissed.


All the Justices concur.